 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
10 BARTHOLOMEW POWELL, an                            Case No: 4:18-CV-05117 - HSG
   individual,
11             Plaintiff,                            ORDER GRANTING DEFENDANT
                                                     STERICYCLE’S
12           v.                                      ADMINISTRATIVE MOTION TO
                                                     MAKE TELEPHONIC
13                                                   APPEARANCE AT CASE
   STERICYCLE, INC., a Delaware                      MANAGEMENT CONFERENCE
14 corporation; STERICYCLE
   SPECIALTY WASTE SOLUTIONS,                        Case Management Conference Date
15 INC., a Delaware corporation;                     Date:      March 12, 2019
   STERICYCLE ENVIRONMENTAL                          Time:      2:00 p.m.
16 SOLUTIONS, INC., a Delaware                       Courtroom: 2
   corporation; and DOES 1 through 30,
17 inclusive,
18                      Defendant.
19
20           It is hereby Ordered that Michael Campbell, attorney for Defendants may
21
     appear via telephone for the Case Management Conference currently set for March
22
     12, 2019 at 2 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make
23
24 arrangements for the telephonic appearance.
25
     Date: February 21, 2019                    ______________________________
26
                                                The Honorable Haywood S. Gilliam, Jr.
27
28

                                                 -1-                      Case No. 4:18-cv-05117
     SMRH:489552916.1          ORDER GRANTING ADMINISTRATIVE MOTION TO APPEAR VIA TELEPHONE
